Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/2022 has been entered.
 	Claims 1-2, 11, and 14-35 are pending in this application.
	The 9/9/2019 requirement to elect a species of (b) component and applicant’s 2/10/2020 election without traverse of saflufenacil as the (b) component carry over in this continued examination.  Accordingly, claim 11 stands withdrawn from further consideration on the merits as being directed to non-elected subject matter.  Claims 1-2 and 14-35 will presently be examined to the extent that they read on the elected subject matter, wherein saflufenacil is the (b) component.  
Applicant is advised that should claim 34 be found allowable, claim 35 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 14-35 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Balko (US 2008/0045734) and Sharpen product label in view of Satchivi et al. (US 2012/0115727, hereinafter Satchivi), Yerkes et al. (2014/0213446, hereinafter Yerkes '446), and Grossmann et al. 
Balko (US 2008/0045734) teaches the herbicidal activity of halauxifen and its salts and esters (paragraphs 26-45).  The acid form is the disclosed as the active phytotoxic agent (paragraph 43).  Balko’s compound 42 is halauxifen-methyl, which is the same compound as the methyl ester of compound of formula (I) in the instant application claims (Balko’s paragraph 318):

    PNG
    media_image1.png
    186
    348
    media_image1.png
    Greyscale
.
140 g/ha of compound 42 provided complete control of ABUTH, AMARE and CHEAL (pages 25-26, Tables 1-2).  Safening of compound 42 at 35 and 70 g/ha with 35-280 g/ha cloquintocet-mexyl is demonstrated, wherein gallium and papaver weeds are effectively controlled (page 29, Table 5; see also paragraph 82 for broader safening disclosure).  Application rates of 0.1 to 1000 g/ha for post-emergent control and 1 to 2000 g/ha for pre-emergent control are disclosed (paragraph 80).  Application post-emergence to relatively immature undesirable vegetation to achieve maximum control of weeds is disclosed (paragraph 79).  Balko’s herbicide is “often applied in conjunction with one or more other herbicides to control a wider variety of undesired vegetation” (paragraph 81).  Simultaneous application, combination formulation, or tank mix is disclosed (last sentence of paragraph 81).  Formulation with various adjuvants and carriers is disclosed (paragraphs 83-89).  Concentrated as well as diluted formulations are disclosed, wherein active ingredient “is often employed” at concentrations of about 0.01 to about 90 wt% (paragraph 89).  Diluted concentrations preferably include 0.001 to about 0.05 wt% of active ingredient (paragraph 89).  Areas of application include pasture, rangelands, rights of way, and industrial areas where control of undesirable vegetation is desired (paragraph 77).  Use in crops such as corn, wheat and rice is disclosed (paragraph 82; see data in Table 4 for compound 42 in wheat and barley).  Use in crops, including soybean and corn, that have been genetically modified to be tolerant or resistant to various herbicides including acetolactate synthase inhibitors, auxinic herbicides, glyphosate and glufosinate is disclosed (bottom of paragraph 82).   
Sharpen product label discloses it as a herbicidal product for chickpea, field corn and popcorn, cotton, fallow and postharvest, field pea, small grains including wheat, sorghum, soybean, and noncrop areas, which product contains 2.85 pounds of saflufenacil per gallon, which calculates to about 10.1 g/fl. oz. (page 1).  Use of 3 or more gallons of water per acre for weed control is disclosed (page 9, left column).  Application rate in soybean fields is 1-2 fl oz/A, which calculates to about 25-50 g/ha (pages 16-17, see “Soybean”).  1 fl oz/A or 25 g/ha in soybean is explicitly disclosed (page 17, left column, first paragraph; see also Table 6 on page 17).  3 gallons of water per acre, taken with 1-2 fl oz of the product/acre, calculates to a use concentration of about 0.09 wt% to 0.18 wt%.  For residual broadleaf control, 2-4 fl oz/A is disclosed, which calculates to about 50-100 g/ha (page 14, right column).  Broadleaf weeds controlled include numerous weed species, including hairy fleabane, Conyza bonariensis (Tables 1-2 on pages 5-7; hairy fleabane disclosed on page 5).  Preplant or preemergence application is disclosed (page 16, right column).  For coarse soil texture with ≤2.0% organic matter, the label instructs waiting 30 days before planting soybean (page 17, see “Soybean Planting Interval” and Table 3 on page 8).  Sharpen is labeled for field corn and popcorn, but the user must verify that the seed is a variety that is tolerant to the saflufenacil-containing Sharpen “to avoid potential injury” (page 13, left column, 4th paragraph).  When using Sharpen in cotton, the label instructs, “DO NOT apply to coarse soils classified as sand with less than 1.5% organic matter or cotton injury may occur” (emphasis in the original) (page 14, left column). When using Sharpen in wheat, the user must verify that the seed is a variety that can tolerate the saflufenacil-containing Sharpen “to avoid potential injury to sensitive varieties” (page 15, right column, last paragraph).  “Performance will depend upon amount of rainfall for activation, soil texture, and broadleaf species/population.” (page 16, left column, first paragraph).  Use as a burndown treatment to control broadleaf weeds at any time of the year during the fallow period and before the following crop is planted, as well as specific postharvest use to burndown remaining foliage after crop harvest, is disclosed (page 14, right column; see also e.g., page 4, right column: burndown “when broadleaf weeds are small and actively growing”).  “Broad-spectrum postemergence and/or residual control of grasses or additional broadleaf species will require tank mix with another herbicide” (page 18, right column).  
Satchivi teaches that halauxifen and its salts and esters are auxinic growth inhibitors, which can effectively control weeds that are resistant to phenoxyalkanoic acid herbicides (paragraphs 4-5).  Application before planting, pre-emergence, and post-emergence is disclosed (paragraph 8).  Post-emergence application amount can range from 4 to 90 gae/ha (paragraph 8).  Halauxifen at 7.5 g/ha and 10 g/ha is exemplified (Table 1 on page 3).  Combined use with a safener (paragraph 9) or another herbicide (paragraph 16) is disclosed.  Formulation with adjuvants and carriers is disclosed (paragraphs 10-18), in tank mix or pre-mix form (paragraph 10).  Formulation concentration of the active component can range from 0.001 to 98 wt%, with diluted concentration preferably at 0.001 to 0.1 wt% (paragraph 17).   
Yerkes '446 teaches that halauxifen and its salt or ester can be combined with an aryloxyphenoxy propionate ACCase inhibitor herbicide, in conjunction with another herbicide such as saflufenacil, and adjuvant or carrier to control undesired vegetation (paragraphs 4, 6, 45, 49-55).  Tank mix or pre-mix composition is disclosed (paragraphs 45, 49).  Halauxifen is known to control undesired vegetation, including grass, broadleaf and sedge weeds, in multiple non-crop and crop areas (paragraph 6); Halauxifen (compound 1) by itself at 5 g/ha has efficacy of 93% against CHEAL (Chenopodium album), 90% against ABUTH (Abutilon theophrasti), 90% against AMARE (Amaranthus retroflexus), 95% against EPHHL (Euphorbia heterophylla), and 93% against CYPES (Cyperus esculentus).  See Tables 1a, 1b on pages 9-10.  Halauxifen and its salt/ester can be applied from about 1 to 40 gae/ha.  Yerkes’s herbicidal mixture can be applied pre-emergence or post-emergence via foliar, soil or in-water applications (paragraph 15).  Control of germinating seeds, emerging seedlings, immature vegetation, and established vegetation is disclosed (paragraph 16).  Control of Conyza Canadensis, Conyza bonariensis (fleabane), and numerous other weeds is disclosed (paragraph 35; see also paragraphs 30-34, 36).  Control of undesirable vegetation in crops that are tolerant to glyphosate, glufosinate, or crops that possess multiple or stacked traits that confer tolerance to multi8ple herbicides or multiple modes of action is disclosed (paragraph 46).  Control of weeds that are resistant or tolerant to ALS inhibitors, photosystem II inhibitors, ACCase inhibitors, and many other modes of action is disclosed (paragraph 47).   Use of a safener is disclosed (p0aragraph 48).  Various concentration of active ingredients, including up to 98 wt% or diluted to 0.001 wt% is disclosed (paragraph 56).  
Grossmann et al. teach that not all PPO inhibitor herbicides are the same.  Combination of pyrimidinedione structure and systemic mobility (which relies on saflufenacil’s less intense or delayed injury of necrotic damage of vascular tissue) makes saflufenacil different from other PPO inhibitor herbicides in providing contact and systemic herbicidal activity.  See in particular from page 297, right column, line 13 to page 298, left column, last line of the article text; see also pages 290-297.  Saflufenacil herbicidal activity is exemplified at 60 g/ha (page 291, left column; see from page 293, right column to page 298).  
The cited prior art references do not explicitly disclose a herbicidal tank mix, “system,” or composition comprising halauxifen or its salt/ester with the PPO inhibitor saflufenacil.  However, the ordinary skilled artisan would have recognized that there is no perfect herbicide that can control every weed in every field, so the ordinary skilled artisan would have been motivated to follow the suggestion in the cited prior art references to combine halauxifen methyl with another herbicide to broaden the spectrum of activity.  Selection of halauxifen’s tank mix partner would depend on the particular weed control needs of a given field, and for those fields with weeds that are sensitive to saflufenacil, its selection would have been obvious because of the known individual herbicidal properties of saflufenacil and its known compatibility with halauxifen compounds (Yerkes).  Saflufenacil would have been particularly advantageous because of its possession of both contact and systemic herbicidal activity (Grossmann et al.).  Several additional claim features are addressed in more detail below. 
Weight ratios, about 1:9.8 to 2.3:1 for halauxifen methyl ester to saflufenacil
Individual herbicidal efficacy of halauxifen compounds has been exemplified in the cited prior art at 5 g/ha (Yerkes), 7.5 and 10 g/ha (Satchivi), 35, 70, and 140 g/ha (Balko).  Saflufenacil is labeled for 25-50 g/ha, up to100 g/ha (Sharpen product label), and further exemplified at 60 g/ha (Grossmann et al.).  Thus, using for example prior art-exemplified 35 g/ha of halauxifen methyl and prior art-labeled 50 g/ha of saflufenacil would provide 1:1.4 weight ratio.  Using prior art-exemplified 70 g/ha of halauxifen methyl and prior art-labeled 50 g/ha of saflufenacil would provide 1.4:1 weight ratio. Therefore, the claimed ratios would have been obvious from the known individual application rates of each herbicide.     
Claim 2: no other additional herbicide
Additional herbicides are costly or involve additional steps, so the ordinary skilled artisan would have been motivated to utilize only the herbicides that would provide acceptable control.  Balko and Satchivi teach the herbicidal properties and advantages of halauxifen and its salt/ester, and Sharpen product label and Grossmann et al. teach the herbicidal properties and advantages of saflufenacil.  Thus, when the weed profile of a given field is such that the weeds are susceptible to one or both halauxifen/salt/ester and saflufenacil, the ordinary skilled artisan would have been motivated to apply only those herbicides.  
Claim 18: application for burndown and control in fallow fields or fallow beds
This activity is known for saflufenacil (Sharpen product label), so a herbicidal mixture that contains saflufenacil would have been expected to provide such activity.
Claim 19: the composition is applied just prior to or after planting soybean
Balko teaches application post-emergence to relatively immature undesirable vegetation to achieve maximum control of weeds is disclosed (paragraph 79).  Sharpen product label teaches the application of the saflufenacil-containing product to soybean during “early preplant through pre-emergence” (page 17, including Table 6) which obviously includes “just prior to or after planting soybeans,” as claimed.  Thus, application timing of the claimed tank mix would have been obvious.  
Claim 20: the undesired vegetation is immature
Balko teaches post-emergence application to relatively immature undesirable vegetation to achieve maximum control of weeds is disclosed (paragraph 79).  Sharpen product label discloses the maximum height or growth stage of weeds before control becomes beyond the scope of the label (Table 1); in other words, the ordinary skilled artisan would have recognized that adequate control is very difficult when weeds are mature.  Thus, it would have been obvious to apply the herbicidal tank mix of halauxifen and saflufenacil to control immature weeds.  
Claims 23-24: weed control in crop that is tolerant to a single or multiple 
herbicide, chemical classes, or modes of action	

Balko teaches this inventive concept and it would have been obvious that such crop could be selected to protect it from the herbicidal action of the applied herbicides.  
Claim 26-27: the resistant or tolerant weed is resistant to a single or multiple 
herbicides, chemical classes, or modes of action

Halauxifen is already known to control resistant weeds (Satchivi).  A weed that is tolerant or resistant to one of the herbicides in the mixture would be controlled by the other herbicide; and a weed that is tolerant or resistant to a mode of action that is different than the mode of action of halauxifen or saflufenacil would not necessarily be resistant to halauxifen or saflufenacil.  Further, resistance or tolerance is a matter of degree, so the ordinary skilled artisan would expect control with higher rates of application.
Claim 28: undesired vegetation is a Conyza species (a dicot weed) 
Sharpen product label discloses that saflufenacil has efficacy against Conyza species, including hairy fleabane (Conyza bonariensis).    
Claims 29-30: herbicidal system of two containers with herbicide concentrates
Balko teaches simultaneous application, combination formulation, and tank mix (last sentence of paragraph 81).  Formulation with various adjuvants and carriers is disclosed (paragraphs 83-89).  Concentrated as well as diluted formulations are disclosed (paragraph 89).  
Claims 31-32: controlled burndown and control of weeds in fallow fields or fallow beds between planting of crops such as soybean, cotton, corn

This activity is known for saflufenacil (Sharpen product label), so a herbicidal mixture that contains saflufenacil would have been expected to provide such activity.
Sharpen product label discloses it as a herbicidal product for field corn and popcorn, cotton, fallow and postharvest, soybean, and noncrop areas.  Use as a burndown treatment to control broadleaf weeds at any time of the year during the fallow period and before the following crop is planted, is disclosed (page 14, right column; see also e.g., page 4, right column: burndown “when broadleaf weeds are small and actively growing”).  
	New claims 33-35
	New claim 33 recites a broader ratio of (a) to (b), so the ratio feature has already been addressed above in the discussion relative to the narrower ratio range.  
	The concentration range of combined (a) and (b) of about 0.0003 to about 10 wt% of the total composition would have been obvious from the prior art concentration range of halauxifen methyl and saflufenacil.  Halauxifen methyl has been taught to be formulated in concentration ranges that include 0.001 to 0.05 or 0.1 wt%, and saflufenacil has been taught to be formulated in concentration ranges that include 0.09 to 0.18 wt%.  
Application rates of claims 34-35 would have been obvious because prior art has exemplified 5-140 g/ha of halauxifen compounds and labeled or exemplified 25-100 g/ha of saflufenacil.  Combined total amount of the two herbicides is well within the application rate recited in claims 34-35.  
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.
	Data in specification Table 1 has been considered in this regard, but the data is deemed insufficient for the following reasons1:
(1) Table 1 tested a 5:49 weight ratio of halauxifen-methyl to saflufenacil, which is approximately 1:9.8.  One data point does not establish a trend.  The claimed ratio range encompasses about 1:9.8 to about 2.3:1 for most of the claims and 1:75 to 30:1 for new claims 33-35.  Evidence of nonobviousness, if any, must be commensurate in scope with that of the claimed subject matter.  In re Kulling, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990); In re Lindner, 173 USPQ 356, 358 (CCPA 1972).  
The problem with asserting “unexpected results” with only one data point arises in the present fact situation because unexpected results at untested ratios cannot be, by definition, expected when the ratio is skewed far from the tested ratio.  Without data establishing a trend, it would not be predictable whether the targeted plants to be controlled would continue to show unexpectedly increased susceptibility.  For example, for a ratio of 2.3:1, the tested 49 g/ha saflufenacil would require 112.7 g/ha halauxifen methyl.  At more than 22 times the tested rate of 5 g/ha halauxifen methyl, the observed weed control could be high enough that synergy is not possible or meaningful at 2.3:1.  
In In re Kollman, 201 USPQ 193 (CCPA 1979), a decision involving a synergistic herbicidal composition with specific ratios claimed, even though there was extensive data for 16:1, 8:1 and 4:1 ratios, the court affirmed the obviousness rejection of claim 1 which was directed to a ratio range of about 1:10 to 20:1.  Id. at 199-200.  The court held that Appellant’s data was sufficient only for claims 7 and 8, which were directed to 1:1 to 4:1.  
(2) Even if there were sufficient evidence for claims 1-2, 14-28 and 31-35, claims 29-30 are on a different footing.  Claims 29 and 30 recite a “system,” which reads on two containers of unmixed herbicides in concentrated form.  Effect shown by any experimental data would be the property of the composition, not two containers of unmixed herbicides.  The two containers do not contain the mixed herbicides at any specific ratios2, and the herbicides do not have to be applied together; for example, the herbicide of the first container could be applied in the year 2022 and the herbicide of the second container could be applied in the year 2023.  Thus, results obtained with a mixture of the two herbicides are not commensurate in scope with that of a “system” of two containers that contain unmixed herbicides.  
Applicant’s arguments filed on 3/21/2022 have been given due consideration but they were deemed unpersuasive.  
Applicant criticizes Yerkes ‘446 for disclosing a second herbicide that is not saflufenacil and a third herbicide of which saflufenacil is one of over 500 herbicides.  The Examiner maintains that the ordinary skilled artisan would have been motivated to follow the suggestion in the cited prior art references to combine halauxifen methyl with another herbicide to broaden the spectrum of activity.  In re Kerkhoven, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 126 USPQ 186 (CCPA 1960); Ex parte The NutraSweet Co., 19 USPQ2d 1586, 1587 (Bd. Pat. App. & Int. 1991).  Selection of halauxifen’s tank mix partner would depend on the particular weed control needs of a given field, and for those fields with weeds that are sensitive to saflufenacil, its selection would have been obvious because of the known individual herbicidal properties of saflufenacil and its discloses compatibility with halauxifen compounds (Yerkes).  Moreover, saflufenacil would have been particularly advantageous because of its possession of both contact and systemic herbicidal activity (Grossmann et al.).  
Applicant also argues that the previous Office action “overlooks the greater than expected results shown in Table 1 of the specification … which is evidence of nonobviousness.”  The Examiner maintains that the specification results have been given full consideration as detailed above.  In sum, the claimed ratio range encompasses about 1:9.8 to about 2.3:1 for most of the claims and 1:75 to 30:1 for new claims 33-35, but the evidence related to only one ratio at 1:9.8 is not commensurate in scope with that of the claimed subject matter.
For these reasons, all claims are rejected again.  No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Table 2 is directed to the non-elected (b) herbicide, paraquat.  
        2 Even if the first container contains 5 g of halauxifen methyl and the second container contains 49 g of saflufenacil, that does not mean that there would necessarily be a mixed composition of 5 g of halauxifen methyl and 49 g of saflufenacil.  The herbicides of the two containers do not have to be completely mixed together or even used together at all in the same field.  That is the full scope of claims 29 and 30.